Citation Nr: 0120125	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-13 448	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in the June 17, 1993, 
attorney fee agreement are reasonable.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran served on active duty from January 1966 to August 
1973 and from September 1974 to December 1975.  

This case is before the Board of Veterans' Appeals (Board or 
BVA) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court) dated in June 2000 which 
partially affirmed and partially vacated an October 1998 
Board decision denying eligibility for payment of attorney's 
fees.  That Board decision determined that the attorney was 
not eligible to charge a fee for legal services rendered in 
connection with the claim of clear and unmistakable error 
(CUE) in a rating decision of June 1979.  In this regard, it 
is noted that the Board, in an October 1997 decision, found 
that CUE had been made in a June 1979 rating decision.  In 
the June 2000 Order, the Court affirmed the Board's decision 
that the attorney could not charge a fee for services 
rendered prior to October 30, 1997, but directed that the 
Board determine in the first instance whether the attorney is 
eligible to charge a fee for any services performed after the 
October 1997 Board decision.  


FINDINGS OF FACT

1.  On October 30, 1997, the Board entered a final decision 
on the underlying issue of whether there was CUE in a June 
14, 1979, rating decision which reduced the veteran's 100 
percent schedular evaluation for thrombophlebitis of both 
lower extremities and the right arm to 60 percent; a notice 
of disagreement was received by the Department of Veterans 
Affairs (VA) after November 18, 1988; and the attorney in 
this case was retained not later than one year following the 
date of the October 1997 Board decision, as evidenced by the 
June 1993 attorney fee agreement which modified and replaced 
a 1990 agreement.

2.  Following the October 1997 Board decision, the Wichita, 
Kansas VA Regional Office (RO) effectuated the restoration of 
the veteran's 100 percent rating for thrombophlebitis of both 
lower extremities and the right arm in a rating decision 
dated in April 1998; this resulted in an award of past-due 
benefits payable to the veteran. 

3.  There is no documentation of record that the attorney 
performed any work following the Board's October 1997 
decision in connection with the claim that resulted in the 
award of past-due benefits or that he performed work 
otherwise leading to the effectuation of the award.  


CONCLUSION OF LAW

The total attorney fees payable under the June 1993 attorney-
fee agreement are excessive and unreasonable, and are reduced 
to zero (0).  38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.609 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of the reasonableness of attorney fees charged by 
the claimant's attorney for his services rendered to the 
veteran was raised sua sponte by the Board on its own motion 
in July 1998.  See 38 U.S.C.A. § 5904(c)(2) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 20.609(i) (2000).  The veteran 
and the attorney representing the veteran were notified of 
this action by a letter dated in July 1998, and were advised 
therein that they were to submit any evidence or argument 
concerning this matter directly to the Board within 30 days.  
A written response was received from the veteran's attorney 
at that time.  

As provided in 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
2000), the Board has jurisdiction to review for 
reasonableness the fee agreement of a person acting as an 
agent or attorney in connection with a proceeding before the 
VA under laws administered by the Secretary of Veterans 
Affairs.  Based on such review, the Board may order a 
reduction in the fee called for in the agreement, if the 
Board finds the fee excessive or unreasonable. 38 U.S.C.A. § 
5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(i) 
(2000).  In determining the reasonableness of attorney fees, 
there are two questions before the Board.  The first is the 
attorney's ability to charge a fee, that is, whether he has 
met the requirements of 38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 2000) and 38 C.F.R. § 20.609(c) (2000).  The second is 
whether the fee is, in fact, reasonable.  See 38 C.F.R. § 
20.609(e) (2000).

The applicable statutory and regulatory provisions stipulate 
three criteria must be met before an attorney or agent may 
charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.609(c) (2000).  These criteria are: 1) promulgation by the 
Board of a final decision with respect to the issue or issues 
involved; 2) the notice of disagreement (NOD) which preceded 
the Board decision with respect to the issue or issues 
involved was received by the RO on or after November 18, 
1988; and 3) the attorney or agent must have been retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.

Factors to be considered in evaluating the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following: (1) The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board notes further, that it has been the policy of the 
VA that the Board has original jurisdiction over all cases 
involving determination of basic eligibility for attorney 
fees paid by the VA from past-due benefits.  See 38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(2000).  However, in a recent decision, the Court held that 
the Board does not have original jurisdiction to consider 
under section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).  However, the instant fee agreement, dated in 
1993, does not involve direct payment of a contingency fee, 
and as such the Board may issue a decision in the first 
instance.  It is noted that the June 1993 fee agreement, 
which modified an earlier agreement dated in 1990, 
specifically precluded direct payment.  Further, the Court 
denied the attorney's motion to withdraw its June 2000 Order.  
In that Order, the Court noted that Scates was inapplicable 
in this matter.  

As noted, the issue of the reasonableness of the attorney's 
fees provided for in the agreement between the veteran and 
the attorney was raised sua sponte by the Board on its own 
motion.  See 38 U.S.C.A. § 5904(c)(2) and 38 C.F.R. § 
20.609(i).  By a July 1998, letter, the Board notified the 
veteran and the veteran's attorney that it was reviewing the 
issue of reasonableness of the attorney's fees on its own 
motion pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the 
veteran and the attorney were afforded a period of 30 days to 
file a response to the letter.  The veteran's attorney 
responded in August 1998 that he believed that the Board's 
review was in fact one for validity or legal enforceability 
and as such was in excess of the Board's authority by 
statute.  

The Board notes that the claim which resulted in the award of 
past-due benefits at issue in this case was decided by the 
Board in October 1997.  At that time, the Board found that 
there had been CUE in a 1979 rating decision that reduced the 
veteran's 100 percent rating for thrombophlebitis.  
Subsequent to the Board decision, the RO on April 1, 1998, 
effectuated the decision, assigning a 100 percent disability 
evaluation effective from May 1978.  This resulted in past-
due benefits being payable to the veteran, as reflected in a 
letter sent to the veteran and his attorney on June 26, 1998.

As noted above, pursuant to 38 C.F.R. § 20.609(c), attorneys 
may charge appellants for their services if certain 
conditions, set forth above are met.  It has been noted by 
the Court that, in this case, all three conditions have been 
satisfied following the October 30, 1997, final Board 
decision, but not earlier than that date.  The notice of 
disagreement was filed in 1996 and thus after November 18, 
1988, and the attorney continued to be retained during the 
year following the October 1997 final Board decision.  The 
attorney may not charge a fee for services rendered with 
respect to the veteran's VA claim prior to the first final 
Board decision.  The Board notes that although the attorney 
fee agreement is dated in June 1993, the first final Board 
decision on the matter of CUE in the 1979 rating decision is 
the October 1997 Board decision.  Thus, the Board observes 
that the attorney may only charge a fee for what, if any, 
work he performed following the October 1997 final Board 
decision and the Court has specifically directed the Board to 
determine whether any fees may be charged for services 
rendered after that date.  

Although the attorney in this case may charge the appellant 
for his legal services related to the veteran's VA claim 
dating after the October 1997 Board decision, the fees 
permitted for services of an attorney must be "reasonable."  
38 C.F.R. § 20.609(e) (2000).  As noted above, under 
guidelines set forth by the VA, the Board may examine a 
variety of factors when determining the reasonableness of a 
fee.  

The fee agreement at issue is a June 1993 Attorney-Client Fee 
Contract signed by the veteran and attorney that indicates 
that the veteran retained the attorney to provide services 
necessary to prosecute the veteran's appeal of his VA claim 
to the Court, including representation if the claim is 
remanded to VA.  The fee agreement provided that the attorney 
would be paid a contingent fee of 20 percent of the total 
amount of past-due benefits awarded on the basis of the 
veteran's VA claim.  It was indicated that the fee was to be 
paid by the veteran directly to the attorney and that the 
contingent fee should not be withheld from past-due benefits 
awarded by VA to the veteran.  In a letter accompanying the 
1993 fee agreement, the attorney indicated that this fee 
agreement was specifically intended to modify a December 1990 
attorney-client fee contract entered into between the veteran 
and the attorney which provided that VA withhold past-due 
benefits.  Following the October 1997 Board decision, the RO, 
in April 1998, merely effectuated that decision resulting in 
past-due benefits.  The veteran and his attorney were 
informed of the decision in June 1998.  There are three 
letters from the veteran's attorney to the RO between October 
1997 and June 1998.  However, there is no indication that any 
work on the veteran's VA claim of clear and unmistakable 
error in a June 14, 1979, rating decision was accomplished by 
the attorney following the Board's October 1997 decision.  

The three letters submitted by the veteran's attorney 
following the Board's October 1997 but prior to the June 1998 
notification of the rating action do not amount to work on 
the issue that led to the award of past-due benefits.  
Specifically, in November 1997, the attorney wrote to the RO 
that he was enclosing a copy of the Board's October 1997 
decision.  He noted his concern that the BVA decision would 
not be properly understood by the RO and he offered his 
interpretation that the RO should vacate the June 1979 rating 
action and restore the veteran's 100 percent schedular rating 
for thrombophlebitis of both lower extremities and the right 
arm.  In letters dated in April and June 1998, he informed 
the RO that a decision should be issued.  In response to a 
June 1998 request for information regarding his fee from the 
Board, the attorney submitted to the Board a written 
statement that he was intending to charge a fee consistent 
with the 1993 agreement.  He added that the fee was being 
placed in his client trust account until August 21, 1998, 
after which date it would be distributed unless the attorney 
was informed by VA that the matter of the fee agreement had 
been referred to a Board member for review and decision.  

VA documents indicate that the veteran's past-due benefits 
resulting from the Board's October 1997 decision were 
calculated in June 1998 to be approximately $84,000.00.  

The attorney has argued that the Board decision in 1997 was 
not the first final Board determination in this matter since 
the veteran received an unfavorable decision from the Board 
in 1990 regarding the issue of entitlement to a total 
disability rating and that the Board should have recognized 
the CUE in the 1979 decision at that time.  He urged that the 
failure to do so constituted an adverse decision by the 
Board.  The attorney cites Donovan v. Gober, 10 Vet. App. 404 
(1997), for support of his position that de novo review by 
the Board includes a review of all prior rating decisions.  
The Board does acknowledge, as set forth in In Matter of 
Smith, 10 Vet. App. 311 (1997) and in In Matter of Fee 
Agreement of Cox, 11 Vet App. 158 (1998) that, where the 
Board fails to adjudicate a claim that was reasonably before 
it, the net outcome for the veteran amounts to a denial of 
the benefit sought.  However, the Board finds, as pointed out 
by the Court in its Order, that the 1997 decision was the 
first final decision and that the CUE claim was not 
reasonably raised until December 1995.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Thus, the Board concludes that the 
first final Board decision was in fact the October 1997 
decision.  

The RO issued the rating decision implementing the October 
1997 Board decision in April 1998, but it appears that the 
veteran and his attorney were not informed of the decision 
until June 1998, over two months later.   However, the record 
does not indicate that the attorney's three letters sent 
during that time period in any way contributed to the timely 
processing of the award.  The decision in April 1998 was 
based on records already associated with the claims file.  
The attorney has urged that the Board is without jurisdiction 
to decide this matter but has not provided an itemized 
breakdown of his bill nor has he indicated how long he spent 
on the case after October 1997.  

Since the attorney has not, among other things, submitted any 
documentation regarding the extent and type of work performed 
by him, the level of skill and competence required, and the 
amount of time he spent on the case after October 1997 in 
connection with the claim that resulted in the payment of 
benefits to the veteran, the Board must conclude that the fee 
charged in the undated retainer/fee agreement at issue is 
unreasonable and excessive.  Thus, the attorney is not 
entitled to the fee of 20 percent of approximately $84,000.00 
as a payment for services following the October 1997 Board 
decision as there has been no justification for such a fee.  
The record does not reflect that the attorney performed any 
work following the Board decision sufficient to justify such 
a fee.  As the attorney has not responded to the request 
contained in the motion to support his fee as to a breakdown 
of his post-October 1997 work, even when provided additional 
opportunity to do so following return of this case from the 
Court in June 2000, the Board concludes that the fee is 
excessive and unreasonable in its entirety.  Any fee 
collected as payment for representation before VA in this 
matter should be returned to the veteran.  As the evidence 
available clearly demonstrates the intent of the attorney to 
collect a fee from past-due benefits for a claim for which he 
performed no documented work following a final decision by 
the Board, the Board finds that the attorney fees at issue 
are excessive and unreasonable, and should be reduced to zero 
(0).  


ORDER

No fee may be charged pursuant to the June 17, 1993, fee 
agreement for services rendered on the veteran's behalf prior 
to October 30, 1997, related to the claim of clear and 
unmistakable error in a June 14, 1979, rating decision which 
reduced the veteran's 100 percent schedular rating to 60 
percent.  As to services rendered after October 30, 1997, 
related to the claim of clear and unmistakable error in a 
June 14, 1979, rating decision which reduced the veteran's 
100 percent schedular rating to 60 percent, any fee in excess 
of $0.00 is unreasonable.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 




